Dissenting Opinion by
Wright, J.:
I would reverse and enter judgment for the appellants.
The lifting of money bags was part of claimant’s regular job. On November 26, 1957, he was performing this work in normal fashion. There was clearly no accident in the ordinary lay understanding of the term.
The record discloses that on April 26, 1954, while working for the Federal Enameling and Stamping Company, claimant sustained an accidental injury to his back, for which he underwent a laminectomy on August 31, 1955. When he started working for appellant on May 6, 1957, he was still receiving compensation for partial disability. His surgeon testified that *143claimant’s present condition was a recurrent protnsion of tlie inter-vertebral disc at the fourth lumbar vertebra. The laminectomy bad involved precisely tbe same area. Since it is apparent that claimant was not a normal bealtby individual but suffered from a preexisting back condition, tbe “unusual and unexpected pathological result” theory of recovery does not apply.